DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in lines 4-5, 7 and 9).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-12, the phrase " (i.e., away from the spider assembly)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 689 850, hereinafter EP’850 in view of Ferguson et al (5,927,623).
EP’850 discloses a gyratory cone crusher (1 ,fig.1) comprising a frame (4) having a top shell assembly (8) and a bottom shell assembly (6), and a crusher main shaft (2) slidably supported by the frame; the top shell assembly (8) comprising a spider assembly having a central hub for receiving a top end of the main shaft of the crusher; the bottom shell assembly (fig.1, [0008]) comprising a hydraulically operated piston (30,[0031 ]) assembly configured to raise and/or lower the main shaft (2) with respect to the frame (4); the top shell assembly (8) further comprising a first crush surface (22); the crusher further comprising a crusher head assembly 12 supported by the main shaft 2, the crusher head assembly comprising a second crush surface (20), wherein the first (22) and second crush surfaces (20) define there between a crushing chamber (24) and an opening through which material leaves the crushing chamber when the crusher is in use; wherein the crusher further comprises an adjustment arrangement (30) configured to adjust the position (H2,HL) of the second crush surface 20 and an alignment arrangement (stop pins 403) to prevent rotation of the upper frame portion 23 relative to the lower frame portion 21 (see: figs.1,3-5, [0008], [0031], [0043], [0062], [0071]).
EP’850 does not disclose an adjustment arrangement/locking mechanism including a screw thread coupling between the top shell assembly and the bottom shell assembly.
Ferguson et al is cited to show desirability, in the relevant art, to provide a gyratory cone crusher with an adjustment arrangement/locking mechanism 7 including a screw thread coupling 33 in Figs. 7-8 between the top shell assembly and the bottom shell assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of EP’850 with the sound synthesizer as taught by Ferguson et al in order to permit continuous adjustment of the axial position of the top shell assembly and the bottom shell assembly.
Examiner notes that the applicant has not recited any criticality to suggest that adjusting the axial of the first crush surface with respect to the axis by up to 500 mm (see the applicant’s specification [0022]) or that the cylinder has a length of less than 1000 mm (see the applicant’s specification [0035]) or that maximum vertical distance through which the main shaft can be raised and or lowered is less than 500 (see the applicant’s specification [0037]) mm or that the clearance being less than 500 mm (see the applicant’s specification [0040]) or that a diameter at its widest point in the range of 750 mm to 3000 mm (see the applicant’s specification [0044 and 0048]) and the overall height of the crusher is in the range 2500 mm to 5000 mm see the applicant’s specification [0048]) produces an unexpected result. It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the EP’850 as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose cone crusher.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725